DETAILED ACTION
This Non-Final action is responsive to the application and IDS filed 10/11/2021.

In the application Claims 1-20 are pending. Claims 1, 8 and 15 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Priority
Acknowledgement is made to applicant’s claim for priority to parent application 17/078021, filed 10/22/2020 now U.S. 11,144,669.



Drawings
The Drawings filed on 7/11/2022 have been approved.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 has been entered, and considered by the examiner.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	
8.	Claims 1, 8 and 15 are provisionally rejected and consequently the dependent claims under the judicially created doctrine of obvious-type double patenting as being unpatentable over claims 1, 9, and 16 respectively of 17/078021, now U.S. 11,144,669 herein ‘669. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications teach machine learning redaction of documents.
Claim 1 (see claim 1 ‘669); 
Claim 8 (see claim 9 ‘669); 
Claim 15 (see claim 16 ‘669); 

Current Application

A computer-implemented method, comprising: evaluating one or more electronic documents; building a content profile based on detecting information at one or more of the respective content portions of the electronic documents, each content portion indicative of a pre-defined category from a plurality of different types of pre-defined categories; for each respective content portion indicative of a corresponding pre-defined content category: applying at least one machine learning model associated with the corresponding pre-defined content category to the respective content portion; determining, via the applied machine learning model, a probability value of whether the content portion includes privacy information; and recreating a particular electronic document that includes the privacy information with a redaction occurring at a document location of the privacy information.

‘669 Patent

A computer-implemented method, comprising: receiving one or more initial electronic documents, the electronic documents including respective portions of content comprising textual or audio data; storing the received one or more initial electronic documents in a data store device; evaluating the one or more initial electronic documents to build a content profile based on detecting information at one or more of the respective portions of content that indicates a pre-defined category, from a plurality of different types of pre-defined categories, that corresponds to each of the one or more respective portions of content; for each respective portion of content, applying at least one machine learning model that corresponds with the indicated pre-defined category of the respective portion to determine a probability value of whether the respective portion of content includes data considered likely to be privacy information, wherein a first type of machine learning model that corresponds with a first pre-defined type of category indicated for a first portion of content differs from a second type of machine learning model that corresponds with a second pre-defined type of category indicated for a second portion of content; and recreating the one or more initial documents according to one or more privacy information redactions at respective locations of the respective portions of content; wherein applying at least one machine learning model comprises: applying a pre-determined machine learning model for a financial business domain category to a header portion of a particular electronic document that includes content indicative of the financial business domain; wherein determining a probability value comprises: determining, via applying the pre-determined machine learning model for the financial business domain category, a first probability value of whether the content in the header portion is considered to be financial privacy information; wherein recreating the one or more initial documents according to one or more privacy information redactions comprises: generating a version of the particular electronic document to include a visual modification at a document position of the header portion, the visual modification obscuring the content indicative of the financial business domain.

The ‘669 application teaches evaluating the document to build a profile that indicates pre-defined category. Further disclosing application of machine learning model associated with a pre-defined category to determine a probability value for the likelihood of including privacy information and recreating the initial documents based on privacy information redactions. The remaining elements of the ‘699 application that are not underlined above are different and additional which have been omitted in the present application along with minor grammatical changes.

  At the time of the invention it would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have omitted elements of the ‘699 Patent and broaden the claim scope.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
12/3/2022